DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto USPA_20100270502_A1.
1.	Regarding Claims 1, 4, and 8-22, Takimoto discloses a dope (paragraph 0022) comprising thermoplastic acrylic resin (Title, paragraph 0105), solvent (paragraph 0073), and graft copolymers (paragraph 0099).  Takimoto discloses using a core/shell multilayer structure (paragraph 0097) and when subjected to methyl ethyl ketone it has a swelling degree of up to 4.0 (paragraph 0076) and a particle diameter of 50 to 400 nm (paragraph 0096).  It would therefore be expected for the gel fraction to be the same.  In addition, with reference to the Specification, methylene chloride has a Hansen solubility parameter of hydrogen-bonding energy of 7.1, and thus it is recognized that the methylene chloride disclosed by Takimoto has a Hansen solubility parameter of hydrogen-bonding energy within the same range.  Furthermore, Takimoto discloses that in order to control the reduction viscosity of the resulting copolymer, polymerization may be carried out employing alkylmercaptan (corresponds to claimed alkylthio group) as a chain transfer agent (paragraph 0054). Takimoto also discloses using a 3-layer structure composed of (a) an innermost hard layer polymer which is prepared by polymerizing a monomer mixture of 80 to 98.9% by weight of methyl methacrylate, 1 to 20% by weight of alkyl acrylate in which the number of carbon atoms of the alkyl group is 1 to 8, 0.01 to 5% by weight of polyfunctional crosslinking agents, and 0.01 to 0.3% by weight of polyfunctional grafting agents, (b) a crosslinked soft layer polymer which is 
2.	Regarding Claim 3, Takimoto discloses having a swelling coefficient S of 10.5-18.0. However, considering the aspect of the multi-layered acrylic granular composite disclosed and the degree of swelling of methyl ethyl ketone in the multi-layered acrylic granular composite, the swelling coefficient is highly likely to overlap with the range of swelling coefficient S of the invention as being claimed.
3.	Regarding Claim 5, the glass transition temperature of a shell layer is specified as being 92°C or lower. However, the Specification indicates that a monomer structure in polymerization step (III) or in polymerization step (IV) may be adopted to make the glass transition temperature of a polymer constituting the shell layer be 92°C or lower. Moreover, it is recognized from Takimoto that in polymerization step (III), a hard Takimoto is also 92°C or lower.
Claims 1, 3-5, and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya USPN_6,218,447 in view of Takimoto USPA_20100270502_A1.
4.	Regarding Claims 1, 3-5, and 8-22, Sugaya discloses a resin composition comprising (A) 50 to 5% by weight of a graft copolymer having a multilayer structure and (B) 50 to 95% by weight of a methacrylic resin, wherein said graft copolymer (A) is prepared by: (A-1) polymerizing a monomer mixture (X) comprising (a) an alkyl methacrylate and (b) at least one monomer selected from the group consisting of an alkyl acrylate, an aromatic vinyl monomer and other copolymerizable monomers in an (a)/(b) ratio of 40:60 to 100:0 by weight and (c) 0.01 to 10 parts by weight of a polyfunctional monomer per 100 parts by weight of the total of the components (a) and (b) in the presence of (d) 0.01 to 2 parts by weight of a chain transfer agent (such as n-octylmercaptan) per 100 parts by weight of the total of the components (a) and (b) to give an innermost layer of a crosslinked methacrylic polymer (I), (A-2) polymerizing a monomer mixture (Y) comprising (e) an alkyl acrylate and (f) at least one monomer Sugaya discloses using n-octylmercaptan (corresponds to claimed alkylthio) (column 3, line 67).  Finally, Sugaya discloses that the average particle size of the core layer in its graft copolymer can range from 1000 to 4500 angstroms (column 6, lines 14-21) which significantly overlaps with Applicants’ claimed range.
5.	Although Sugaya discloses using water, it does not disclose the claimed solvent.
6.	Takimoto discloses a dope (paragraph 0022) comprising thermoplastic acrylic resin (Title, paragraph 0105), solvent (paragraph 0073), and graft copolymers (paragraph 0099).  Takimoto discloses using a core/shell multilayer structure (paragraph 0097).  In addition, with reference to the Specification, methylene chloride has a Hansen solubility parameter of hydrogen-bonding energy of 7.1, and thus it is Takimoto (paragraph 0192) has a Hansen solubility parameter of hydrogen-bonding energy within the same range.  Takimoto specifically discloses that methylene chloride is preferred and is useful in dissolving acrylic resin and other additives (paragraphs 0191 and 0192).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the solvent used by Sugaya by employing the use of methylene chloride, of Takimoto.  One of ordinary skill in the art would have been motivated in doing so in order to use a solvent that is preferred in similar applications to be useful in dissolving acrylic compositions as noted above by Takimoto.
8.	Sugaya in view of Takimoto therefore anticipates and suggests the instantly claimed invention with the understanding that the compositional components per Sugaya in view of Takimoto overlap in scope with the claimed compositional components.  The reference discloses all the limitations of a claim except a property or function (gel fraction and swelling by MEEK, etc.), and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzqerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Claims 1, 3-5, and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens USPN_3793402.
9.	Regarding Claims 1, 3-5, and 8-22, Owens discloses a thermoplastic composition comprising a blend of about 10 to 96 weight percent of a rigid thermoplastic polymer selected from the group consisting of homopolymers of an alkyl methacrylate Owens discloses using acetone which has a Hansen solubility falling into the claimed range as per Applicants’ Specification.
10.	Owens therefore anticipates and suggests the instantly claimed invention with the understanding that the compositional components per Owens overlap in scope with the claimed compositional components.  The reference discloses all the limitations of a claim except a property or function (gel fraction and swelling by MEEK, etc.), and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzqerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Claims 1, 3-5, and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama WO_2016139927_A1 (see English equivalent:  USPA_20170362368_A1).
11.	Regarding Claims 1, 3, 13, 16, 17, 18, 19, and 20, Kitayama discloses a resin composition for making an optical film or a polarizer protective film on a base material (Title and paragraphs 0052, 0053, 0076; corresponds to Claims 16-19 limitations) having a thickness of 10 5o 500 microns (paragraph 0051; as being claimed in Claim 17), comprising: an acrylic resin; and a graft copolymer having a gel content of 65 to 84%, wherein the graft copolymer comprises: on an inner side thereof, a first hard polymer comprising 40 to 100 wt % of a methacrylate ester unit (a-1), 60 to 0 wt % of a monomer unit (a-2) having a double bond copolymerizable with the methacrylate ester unit, and 0.01 to 10 parts by weight of a polyfunctional monomer unit per 100 parts by Kitayama discloses using methylene chloride (paragraph 0290) which is known to have a Hansen solubility within the instantly claimed range as per Applicants’ admission in the instant Specification.  Kitayama also discloses having a particle diameter of 50 to 400 nm (paragraph 0028) which teaches the claimed range.  The combination of the solvent, graft copolymer, and said acrylic resin together would correspond to the claimed dope.  Given the similarities above and that of the claimed invention, it would be expected for the invention of Kitayama to inherently possess the claimed featured of swelling by MEEK of 3.5 or more as instantly being claimed in Claims 1 and 3.  
12.	Regarding Claim 5, Kitayama discloses that the glass transition temperature of the acrylic resin contained in the resin composition according to one or more 
13.	Regarding Claims 9 and 10, Kitayama discloses that the weight-average molecular weight of its acrylic resin is not particularly limited, but may be in the range of 1X10^4 to 5X10^5. (paragraph 0090).
14.	Regarding Claim 11, Kitayama discloses 40 to 99. 9 wt % of the methacrylate ester unit (a-1), and wherein the monomer unit (a-2) comprises 0.1 to 35 wt % of an acrylate ester unit (a-21), 0 to 10 w% of an aromatic vinyl monomer unit (a-22), and 0 to 15 wt % of a monomer unit (a-23) having a copolymerizable double bond (Claim 11).
15.	Regarding Claim 12, Kitayama discloses using a lactone ring-structure (paragraph 0061).
16.	Regarding Claims 14 and 15, Kitayama discloses using a method employing casting on a support followed by heating (evaporating) (paragraph 0217) by using a pellet (paragraph 0209).
17.	Regarding Claims 21 and 22, Kitayama discloses using a polarizer protective film in a polarizer for a display device (paragraph 0227).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 13, 2021